UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7103



VERNON RIPLEY,

                                           Petitioner - Appellant,

          versus


DAVID ROBINSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-280-1-GBL)


Submitted:   January 31, 2007          Decided:     February 28, 2007


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vernon Ripley, Appellant Pro Se. Amy L. Marshall, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vernon Ripley seeks to appeal the district court’s order

denying relief on his motions filed under Rules 59(e) and 60(b) of

the Federal Rules of Civil Procedure, in his underlying 28 U.S.C.

§ 2254 (2000) petition.           The court denied Ripley’s Rule 60(b)

motion on the grounds that it was a successive § 2254 petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this   standard    by

demonstrating    that    reasonable     jurists    would     find    that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have

independently reviewed the record and conclude that Ripley has not

made the requisite showing.        Accordingly, we deny a certificate of

appealability and dismiss the appeal.

      Additionally,     we   construe   Ripley’s   notice    of     appeal   and

informal brief as an application to file a second or successive

petition under 28 U.S.C. § 2254.        United States v. Winestock, 340


                                    - 2 -
F.3d 200, 208 (4th Cir. 2003).        In order to obtain authorization to

file a successive § 2254 petition, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that    would     be    sufficient   to

establish    by    clear     and   convincing    evidence        that,   but   for

constitutional error, no reasonable factfinder would have found the

petitioner guilty of the offense.            28 U.S.C. § 2244(b)(2) (2000).

Ripley’s    claims     do    not   satisfy    either   of    these       criteria.

Therefore, we deny authorization to file a successive § 2254

petition.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                         DISMISSED




                                     - 3 -